Citation Nr: 1731909	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  04-18 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date prior to June 26, 2006, for a grant of service connection for residuals of cold injuries of the bilateral lower extremities.

2.  Entitlement to an initial evaluation in excess of 30 percent for service-connected bilateral pes planus.  

3.  Entitlement to service connection for residuals of left mandible trauma.  

4.  Entitlement to service connection for shin splints, to include as secondary to service-connected bilateral pes planus. 

5.  Entitlement to service connection for a left wrist disorder.  

6.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.  


7.  Entitlement to service connection for a prostate disorder, to include as due to chemical and/or Agent Orange exposure. 

8.  Entitlement to service connection for a skin disorder, to include as due to chemical and/or Agent Orange exposure. 

9.  Entitlement to service connection for a kidney disorder, to include as due to chemical and/or Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from August 1972 to September 1975.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2000, March 2002, and September 2008 rating decisions by the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  


Specifically, as pertinent to the present appeal, the Veteran perfected appeals as to the RO's September 2000 denial of entitlement to service connection for a left wrist disability and a skin disorder in the; March 2002 denial of entitlement to service connection for a kidney disorder, shin splints, a prostate disorder, a psychiatric disability, and residuals of left mandible trauma; March 2002 assignment of an initial rating of 10 percent for the service-connected bilateral pes planus, effective from March 7, 2000; and September 2008 assignment of an effective date of June 26, 2006 for the gran of service connection for residuals of cold injuries of the bilateral lower extremities.  See Rating Decisions dated in September 2000, March 2002, and September 2008.  See also April 2006 Rating Decision (granting an increased initial rating of 30 percent for the bilateral pes planus).

In March 2010, the Veteran testified at a hearing at the RO before a Veterans Law Judge (VLJ) of the Board (Travel Board hearing) concerning, in pertinent part, the issues of entitlement to an initial evaluation in excess of 30 percent for service-connected bilateral pes planus, and entitlement to service connection for residuals of left mandible trauma, shin splints, a left wrist disorder, a psychiatric disorder, a prostate disorder, a skin disorder, and a kidney disorder.  A transcript of that hearing is of record.  

The case was before the Board in November 2011, at which time, the Board remanded the above-listed issues.  As concerning the earlier effective date claim, the Board noted that, although the Veteran requested a Board hearing concerning this issue, "no testimony was taken [at the March 2010 Travel Board Hearing] regarding this issue due to confusion by all parties as to what issues were then on appeal for this multi-issue appeal."  See November 2011 Board Decision.  Accordingly, the earlier effective date claim was remanded "to afford the Veteran an opportunity, at his discretion, for an additional hearing on this issue alone."  See id. (emphasis in original).  


As concerning the remaining issues of entitlement to service connection for residuals of left mandible trauma, shin splints to include as secondary to service-connected bilateral pes planus, a left wrist disorder, a prostate disorder to include as due to chemical and/or Agent Orange exposure, a skin disorder to include as due to chemical and/or Agent Orange exposure, a kidney disorder to include as due to chemical and/or Agent Orange exposure, and a psychiatric disorder, to include PTSD, as well as the claim for an increased initial evaluation for bilateral pes planus, the Board determined that further evidentiary development was warranted, to include: attempting to obtain additional outstanding service treatment records (STRs); attempting to obtain service department verification of the Veteran's claimed psychiatric stressors and chemical exposures; attempting to obtain additional outstanding private treatment records; obtaining recent, outstanding VA medical records; and providing various VA examinations in conjunction with his claims.  See November 2011 Board Decision.  

In December 2016, the Veteran testified at a videoconference hearing before the undersigned VLJ as concerning the issue of entitlement to an effective date prior to June 26, 2006, for a grant of service connection for residuals of cold injuries of the bilateral lower extremities.  A transcript of that hearing is of record.

The Board additionally notes that the VLJ who presided over the prior March 2010 hearing regarding the issues of the issues of entitlement to an initial evaluation in excess of 30 percent for service-connected bilateral pes planus, and entitlement to service connection for residuals of left mandible trauma, shin splints, a left wrist disorder, a psychiatric disorder, a prostate disorder, a skin disorder, and a kidney disorder, and who authored the November 2011 Board decision, is unavailable to participate in the present decision.  Accordingly, the Veteran was offered an opportunity to offer testimony as to these issues at another hearing before the Board, which he declined.  See 38 U.S.C.A. § 7107(c) (West 2014) (providing that the judge chairing a hearing must decide the appeal, unless that right is waived by the appellant).  See also 38 C.F.R. §§ 20.700(a), 20.704, 20.707 (2016).


Finally, in its prior November 2011 decision, the Board determined that the claims for service connection for right and left sciatic neuritis, to include as secondary to the service-connected lumbosacral spine disorder, and for an earlier effective date for the grant of service connection for bilateral pes planus were raised but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See November 2011 Board Decision (reflecting that "[a]t the June 2006 VA joints examination, the examiner diagnosed lumbosacral spine degenerative disc disease and right sciatic neuritis noting that it encompassed right sciatic radiculopathy and a right foot neuropathic pain condition which was at least as likely as not secondary to degenerative disc disease of the lumbosacral spine[, and] . . . left sciatic neuritis which encompassed the left foot neuropathic pain condition," but noting that the "April 2007 rating decision . . . granted service connection for the lumbosacral spine disorder, but did not adjudicate the right or left sciatic neuritis"; and reporting that "[a]t the March 2010 Board hearing, the Veteran stated that he thought his initial 30 percent evaluation for service-connected pes planus should be effective when he filed his first claim for service connection in 1975").  Accordingly, the Board referred these issues to the AOJ for appropriate action.  See id.  In a November 2016 letter to the Veteran, the RO acknowledged the issues referred for adjudication by the Board in the November 2016 decision and further stated that VA was "working on [the Veteran's] claim."  See November 21, 2016Correspondence (listing his referred claims and notifying the Veteran that, "[t] o pursue an earlier effective date for the 30 percent evaluation for pes planus, [he] must file a motion for consideration of a clear and unmistakable error" and that "[i]f [he] do[es] not identify a clear and unmistakable error with regards to the effective date for pes planus, no further action will be taken on the issue regarding this issue").  Additional generic notice was provided at the same time; however this notice does not indicate the claim or claims to which it applies.  See November 21, 2016 Notification Letter.  Despite these notification actions, it does not appear that the AOJ has since taken any further action regarding these referred claims.  Because these claims have not been adjudicated by the AOJ as instructed, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The issues of entitlement to an initial evaluation in excess of 30 percent for service-connected bilateral pes planus; entitlement to service connection for residuals of left mandible trauma; entitlement to service connection for shin splints, to include as secondary to service-connected bilateral pes planus; entitlement to service connection for a left wrist disorder; entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder; entitlement to service connection for a prostate disorder, to include as due to chemical and/or Agent Orange exposure; entitlement to service connection for a skin disorder, to include as due to chemical and/or Agent Orange exposure; and entitlement to service connection for a kidney disorder, to include as due to chemical and/or Agent Orange exposure, which were recertified to the Board in November 2016, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's November 21, 2000 submission reasonably encompassed a claim for manifestations of cold injury residuals of the bilateral lower extremities, and he is reasonably shown to have met the criteria for service connection for cold injury residuals of the bilateral lower extremities as of that date.  

2.  There were no pending, unadjudicated claims for service connection for cold injury residuals of the bilateral lower extremities prior to November 21, 2000.


CONCLUSION OF LAW

The criteria are met for the assignment of an effective date of November 21, 2000, but no earlier, for service connection for cold injury residuals of the bilateral lower extremities.  38 U.S.C.A. §§ 501, 1155, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.159, 3.303, 3.400 (2015, 2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts entitlement to an effective date earlier than June 26, 2006 for service connection for residuals of cold injuries of the bilateral lower extremities.  Specifically, the Veteran testified at his December 2016 Board hearing that he initiated a claim for service connection for "flat feet" in 1975, which included a claim for cold injury residuals.  See December 2016 Board Hearing Transcript.  He explained that he was told by his medical treatment providers that his flat foot condition "was partially due to wearing the rubber boots with large amount of equipment and freezing [his] feet."  Id.  He therefore believed that his flat foot diagnosis "covered the frostbite as well."  Id.  He further argued that, because he had a "clear diagnosis" of frostbite at the time of his 1975 claim, an informal claim for service connection for cold injury residuals should have been inferred.  See id.  See also 38 C.F.R. § 3.157 (2015) (reflecting that, in certain circumstances, medical treatment records from a VA or uniformed services treatment provider may constitute an informal claim).

Alternatively, the Veteran also asserted in statements put forth during the course of his appeal that he raised the issue of entitlement to service connection for cold injuries of the bilateral lower extremities in conjunction with his claim for service connection for multiple joint arthritis filed in 2000.  See, e.g., September 2007 Statement in Support of Claim (VA Form 21-4138) (stating that he claimed service connection for cold injuries "in the year 2000"); October 2008 Statement in Support of Claim (VA Form 21-4138) (stating that he "may have claimed [service connection for cold injuries of the feet] in 2000 as multiple joint arthritis involving the hands and feet" and noting that these issues should have been "reasonably inferred in the claims submitted since 2000, which should be the effective date").

Historically, the RO established an effective date for service connection for cold injury residuals of the right and left lower extremities of June 26, 2006.  See September 2008 Rating Decision (granting service connection for cold injury residuals of the right and left lower extremities and assigning a 30 percent rating for each extremity, effective June 26, 2006).  The assignment of the June 26, 2006 effective date was based upon the date of the VA examination diagnosing the condition.  See id.  See also June 2006 VA Compensation and Pension (C & P) Examination (diagnosing "[r]esiduals of cold injuries . . . both hands and feet" that were "[a]t least as likely as not sustained during military service"); April 2007 Notification Letter (noting that, "at [the] VA examination of June 26, 2006, [the Veteran] indicated having exposure to cold causing injury to both hands and feet" and reflecting that, "as such, [VA is] accepting [this] statement as a claim for service-connected compensation for cold injuries to [his] hands and feet").  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

Furthermore, with respect to the date of claim, current VA regulations mandate that a specific claim in the form prescribed by the VA Secretary must be filed in order for benefits to be paid to any individual under VA law. 38 U.S.C.A. §§ 501, 5101 (West 2014); 38 C.F.R. § 3.151 (2016).  However, effective prior to March 2015, VA regulation provided that any communication or action, indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. §§ 3.1(p), 3.155(a), 3.155(a) (2015); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Such informal claims must be written and must identify the benefit being sought.  See Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999); Brannon, 12 Vet. App. at 34-35.  

Also effective prior to March 2015, VA regulation provided, in relevant part, that a report of examination, treatment, or hospital admission by VA will be accepted as the date of receipt of claim for increased benefits when it pertains to a disability for which service connection has previously been established.  38 C.F.R. § 3.157.  In order to qualify as an informal claim under § 3.157, the VA report in question must (1) identify a specific, particular examination and the date of such examination, and (2) must indicate that the disability has worsened since the last time it was evaluated.  Massie v. Shinseki, 25 Vet. App. 123, 134 (2011), aff'd 724 F.3d 1325 (Fed. Cir. 2013).

Although these pre-2015 regulations are no longer extant, because they were in effect during the pendency of this appeal, they are applicable to the present case.  

As concerning the Veteran's assertions regarding the 1975 effective date, the Board notes that, as indicated above, the Veteran does not contend that he filed a formal claim for service connection for bilateral lower extremity cold injury residuals.  Rather, he maintains that a cold injury residuals claim should have been inferred as an included claim with his 1975 assertion of entitlement to service connection for flat feet.  See December 2016 Board Hearing Transcript; August 2009 Statement in Support of Claim VA Form 21-4138).  

In this regard, the Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) explained that the scope of a claim may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Thus, a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Nevertheless, in the October 1975 claim under the section requesting information concerning the "nature of sickness, diseases or injuries for which claim is made," the Veteran simply listed "flat feet."  See October 1975 Application for Compensation or Pension at Separation from Service (VA Form 21-526e).  Significantly, the Veteran did not provide additional information concerning any associated symptoms or manifestations of his claimed condition, nor did he indicate in any way that he was asserting entitlement to service connection for any related impairment of any particular body part or system.  See id.  See also November 1975 Rating Decision (denying entitlement to service connection for flat feet and determining that, although the "separation exam of 5-7-75 showed flat feet . . . , [t]here [wa]s no evidence of complaint of or treatment for flat feet in service and there [wa]s no evidence that flat feet were incurred in service").  

Additionally, to the extent that the Veteran asserts that medical evidence dated at the time of his 1975 claim reflects a diagnosis of frostbite or otherwise addresses cold injuries of his feet and therefore constitutes an informal claim for service connection for cold injury residuals, the Board notes that the United Stated Court of Appeals for the Federal Circuit (Federal Circuit) found that the mere mention of a condition in a medical record alone cannot be construed as a claim for service connection.  MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006).  See also Brannon, 12 Vet. App. at 35 (holding that "the mere presence of medical evidence does not establish an intent on the part of the Veteran to seek" service connection for a particular condition); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Rather, the Federal Circuit found that "a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability."  MacPhee, 459 F.3d at 1327; see also 38 C.F.R. § 3.157(b)(1) (2015) (reflecting that medical records can serve as informal claim "when such reports relate to examination or treatment of a disability for which service-connection has previously been established").  Accordingly, merely seeking treatment for a disability does not establish a claim, to include an informal claim, for service connection.  

And here, there is also no indication that the Veteran submitted or requested that VA obtain any records of post-service medical treatment for his feet.  In this regard, at his December 2016 Board hearing, the Veteran testified that he received medical treatment for his bilateral lower extremity condition from a private medical facility in 1975.  See December 2016 Board Hearing Transcript (stating that he "tried going to the VA, but, at that time it was not a happy thing, and [his] employment . . . had Kaiser coverage, so [he] went several times to Kaiser[, where] they did a very extensive evaluation" and diagnosed frostbite).  However, the Veteran did not report any such treatment on his October 1975 service connection claim, and there is no documentation reflecting that VA was ever made aware of the existence of any such private treatment records at any point during the pendency of his 1975 claim for service connection.  See DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011) (emphasizing that "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition").

The Board is sympathetic toward the Veteran's well-articulated and sincere arguments presented in his documentation in support of this appeal.  In this regard, the Board has considered the Veteran's competent and credible assertion that his treatment providers told him that his flat foot condition "was partially due to . . . freezing [his] feet," and that he thus assumed that his flat foot diagnosis "covered the frostbite as well."  See December 2016 Board Hearing Transcript.  See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that a layperson is competent to report what he was told by a medical professional); Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that the Board must assess the credibility and weight of the evidence).  However, as discussed, there is no evidence of record reflecting a claim or an intent to seek benefits for cold injury residuals at the time of the 1975 claim.  

Nevertheless, although an effective date in 1975 for the grant of entitlement to service connection for bilateral lower extremity cold injury residuals is unwarranted, the Board finds that an earlier effective date is warranted for the grant of service connection for residuals of cold injuries of the bilateral lower extremities.  In this regard, in November 2000, the Veteran submitted correspondence which indicated that he suffered cold injuries during his active service that resulted in a generalized bone and joint disability affecting his entire skeletal system.  See Statement in Support of Claim (VA Form 21-4138) dated November 21, 2000 (reflecting the Veteran's assertion that he "would spend weeks out in below zero temperature, even 70 degrees below 0 on some occasions"; and noting that he "believe[s] this led to [his] arthritic condition" as well as "a condition of the skeletal system" manifested by "bones and joints [that] are painful").  Although the RO determined that this claim was limited to the Veteran's bilateral upper extremities, see, e.g., May 2009 Rating Decision (granting entitlement to an earlier effective date for service connection for cold injury residuals of the bilateral upper extremities, effective the date of receipt of the November 2000 statement in support of claim describing his cold injuries), the Board finds that, when construing the statements in the light most favorable to the Veteran, his statements concerning generalized joint pain and "skeletal" manifestations certainly indicate an intent to apply for service connection for cold injury residuals, including any such residuals affecting his lower extremities.  

Additionally, medical records dated around the time of this November 2000 claim reflect a joint pathology, including of his bilateral feet, the manifestations of which were later attributed by the June 2006 VA examiner to cold injury residuals of the bilateral lower extremities.  See, e.g., October 2000 Progress Notes (noting that the Veteran experiences "[j]oint problems of unexplained etiology"); October 2000 VA Compensation and Pension Examination Report (reporting "pain in his feet, ankles, and shins" and noting swelling of the ankles); November 2000 VA Memorandum from E.S., MD (noting that the Veteran suffers from generalized osteoarthritis); June 2006 VA C & P Examination (discussing symptomatology associated with the Veteran's cold weather injuries, including the development of osteoarthritis, joint pain, and intermittent swelling).  

Accordingly, although the record reflects an initial diagnosis of cold injury of the bilateral lower extremities in conjunction with the June 2006 VA examination, the Board notes that "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  Thus, in light of the foregoing, the Board finds that an earlier effective date of November 21, 2000 is established for the grant of service connection for cold injury residuals of the bilateral lower extremities, based on the date of the Veteran's informal claim for service connection for generalized cold injury residuals and the medical evidence indicating that symptomatology was present at the time of his November 2000 submission that was later attributed by medical evidence to cold injuries.  


This is, however, the earliest date that may be assigned for the award of service connection.  A thorough review of the extensive lay and medical evidence of record does not reveal any other statements or submissions that could reasonably be construed to encompass a claim for service connection for cold injury residuals of the lower extremities at any time prior to November 21, 2001.  See 38 C.F.R. §§ 3.151, 3.155 (2015).  And, as discussed, merely seeking treatment does not establish a claim for service connection.  Thus, any records of treatment prior November 21, 2000, cannot, by themselves, constitute a claim for service connection for cold injury residuals of the bilateral lower extremities.  Instead, the date of receipt of the Veteran's informal claim is the earliest date that may be assigned for the award of service connection in this case.  See 38 C.F.R. § 3.400.  Thus, entitlement to an effective date prior to November 21, 2000, for the award of service connection for cold injury residuals of the bilateral lower extremities is not warranted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where he law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law); see also 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

An effective date of November 21, 2000, but no earlier, for the award of service connection for cold injury residuals of the bilateral lower extremities is granted, subject to the statutes and regulations governing the payment of VA compensation.


REMAND

Unfortunately, the remaining claims on appeal must be remanded.  While the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159 (c), (d) (2016).

In this regard, as noted in the introduction above, in November 2011, the Board determined that further evidentiary development was warranted as concerning the Veteran's claims of entitlement to service connection for residuals of left mandible trauma, shin splints to include as secondary to service-connected bilateral pes planus, a left wrist disorder, a prostate disorder to include as due to chemical and/or Agent Orange exposure, a skin disorder to include as due to chemical and/or Agent Orange exposure, a kidney disorder to include as due to chemical and/or Agent Orange exposure, and a psychiatric disorder, to include PTSD, as well as the claim for an increased initial evaluation for bilateral pes planus.  See November 2011 Board Decision.  Although the claims were recertified to the Board in November 2016, the record does not reflect substantial compliance with the directives of the November 2011 Board remand concerning these issues.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In particular, the Board instructed that the RO complete the following actions: 

* Notify the Veteran of the of the information and evidence that is necessary to substantiate his claim for service connection for shin splints, to include as secondary to service-connected bilateral pes planus; 

* Attempt to obtain additional outstanding private treatment records, to specifically include records of private medical treatment from Kaiser Permanente in Redwood City, California; 

* Attempt to obtain additional information concerning and service department verification of the Veteran's claimed psychiatric stressors, including "1) the death of a fellow soldier, R.C., in the bunk above him at Fort Leonard Wood, Missouri (October 1972); 2) the death of a drill sergeant due to accidental gunfire at Fort Jackson, South Carolina (December 1972); 3) the death of two soldiers who drowned in a swamp at Eglin Air Force Base, Florida (April, May, or early June 1973); 4) the death of a fellow soldier who fell off a cliff during the mountain phase of training in Ranger school; 5) the death of a fellow soldier during a jump in Ranger school, when he was unable to properly open his parachute; and 6) the deaths of fellow soldiers in truck and motorcycle accidents during Ranger school at Fort Benning, Georgia."

* Attempt to verify the Veteran's exposure to Agent Orange and/or other chemicals while at Eglin Air Force Base, to include "verification of 1) the presence of Agent Orange and other chemicals at Elgin Air Force Base in April, May, and early June 1973, and 2) a plane crash at Elgin Air Force Base in April, May, and early June 1973";

* Attempt to obtain additional outstanding service treatment records (STRs), including any available records from Fort Leonard Wood Army Community Hospital, Missouri (from 1972), Fort Benning Army Hospital (form 1972-1974), Air Force Base Eglin Hospital (form 1973), Fort Richardson Air Force Hospital (from 1974-1975), Fort Bragg Hospital, and the Letterman Army Hospital (from 1974-1975);

* Obtain any recent outstanding records of VA treatment;

* Provide the Veteran VA examinations in conjunction with his claim for an increased initial rating for his service-connected pes planus and his claims for service connection for a skin disorder, a left wrist disorder, a kidney disorder, shin splints, a psychiatric disability (pending stressor verification), and a prostate and/or testicle disorder (pending verification of exposure to chemicals); and 

* Readjudicate any claims not granted in full in an appropriate supplemental statement of the case (SSOC) before returning the claims to the Board.

See November 2011 Board Decision.  

It appears that the RO undertook at least a portion of the requested development.  In this regard, in September 2016, records of recent VA treatment were associated with the claims file.  Additionally, VA correspondence in September 2016 and November 2016 provided the requested notification concerning the secondary service connection claim and requested that the Veteran provide information to assist VA in obtaining his private medical records (including any outstanding records from Kaiser Permanente), verifying his claimed psychiatric stressors, verifying his asserted chemical exposures, and obtaining any additional outstanding service treatment records.  See VA Notification Letters dated September 9, 2016 and November 21, 2016.  Additionally, a review of the electronic claims file reflects that additional service treatment and personnel records have been associated with the claims file.  

However, to date, no documentation has been provided indicating any efforts on the part of the AOJ to attempt to verify the Veteran's claimed psychological stressors or chemical exposures, no determinations have been made concerning the Veteran's asserted stressors and chemical exposures, no VA examinations have been conducted, and none of the remanded claims have been readjudicated.  Therefore, remand is warranted to complete development requested by the Board in November 2011.

Any recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of VA treatment, including any recent VA treatment records dated since September 2016, and associate them with the electronic claims file.

2.  Contact the Veteran and obtain the provider name, address, and approximate date of treatment for any additional treatment records that he would like VA to obtain. 

A specific request should be made for information relating to medical treatment provided at Kaiser Permanente located in Redwood City, California. 

Obtain all records adequately identified by the Veteran, and for which the Veteran has signed the appropriate releases, and associate them with the claims folder.

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

3.  Contact the Veteran and request that he provide:

(a)  additional information regarding his alleged PTSD stressors, to include locations and more specific time frames regarding (i) the drowning deaths at Eglin Air Force Base, Florida, (ii) the death of a soldier who fell off a cliff at Ranger school, (iii) the death of a soldier due to parachute failure during a jump in Ranger school, and (iv) the deaths of soldiers due to truck and motorcycle accidents during Ranger school at Fort Benning, Georgia; and 


(b)  additional information regarding the time frames he was treated and/or hospitalized at the following base hospitals:  Fort Leonard Wood Army Community Hospital, Missouri (1972); Fort Benning Army Hospital (1972-1974); Air Force Base Eglin Hospital (1973); Fort Richardson Air Force Hospital (1974-1975); Fort Bragg Hospital; and the Letterman Army Hospital (1974-1975).  

4.  Undertake appropriate efforts to attempt to verify the Veteran's exposure to Agent Orange and/or other chemicals while at Eglin Air Force Base.  In particular, the RO should contact the appropriate records repository(ies) to request verification of 

(a) the presence of Agent Orange and other chemicals at Elgin Air Force Base in April, May, and early June 1973; and 

(b) a plane crash at Elgin Air Force Base in April, May, or early June 1973.  

Any additional action necessary for independent verification of the Veteran's purported herbicide and/or toxic chemical exposure, to include follow-up action or the submission of additional requests for information to any other appropriate entity (e.g. the National Personnel Records Center (NPRC); the Records Management Center (RMC); Joint Services Records Research Center (JSRRC); the Defense Personnel Records Information Retrieval System (DPRIS); the U.S. Army Medical Research, Institute of Chemical Defense; and/or the Headquarters, Department of the Army (HQDA), Surgeon General), should be accomplished, consistent with VA Adjudication Procedures Manual, M21-1.

All requests and responses received must be associated with the claims file.  

If the search for corroborating information/records leads to negative results, the RO must notify the Veteran and his representative and afford them the opportunity to respond. 

5.  After any responses from the Veteran have been received or the appropriate amount of time has expired, contact the appropriate records repositories and request complete copies of any additional outstanding service treatment records (STRs), to include all clinical records.  

If the Veteran provides additional information, make the requests for clinical and hospitalization records based on that information, regarding the following potential clinical records:  Fort Leonard Wood Army Community Hospital, Missouri; Fort Benning Army Hospital; Air Force Base Eglin Hospital; Fort Richardson Air Force Hospital; Fort Bragg Hospital; and the Letterman Army Hospital.  

If, however, the Veteran provides no additional information as requested above, the RO must still attempt to obtain the clinical records based on the following dates:  Fort Leonard Wood Army Community Hospital, Missouri (August-December 1972); Air Force Base Eglin Hospital (April-June 1973); Fort Benning Hospital (December 1972-April 1974); Fort Richardson Hospital (April 1974-September 1975); and the Letterman Army Hospital (1974-1975).  

Any additional action necessary to obtain any outstanding records of medical treatment should be accomplished, consistent with VA Adjudication Procedures Manual, M21-1.

All requests and responses received must be associated with the claims file.  

If the search for the Veteran's outstanding service treatment records leads to negative results, the RO must notify the Veteran and his representative and afford them the opportunity to respond. 

6.  After any responses from the Veteran have been received or the appropriate amount of time has expired, undertake appropriate efforts to attempt to verify the Veteran's alleged PTSD stressors.  In this regard, the RO should contact the appropriate records repository(ies) to request verification of:

(a) the death of a fellow soldier, R.C., in the bunk above him at Fort Leonard Wood, Missouri (October 1972); 


(b) the death of a drill sergeant due to accidental gunfire at Fort Jackson, South Carolina (December 1972); and

(c) the death of two soldiers who drowned in a swamp at Eglin Air Force Base, Florida (April, May, or early June 1973); 

Furthermore, if and only if the Veteran provides additional time and/or place information, the RO should contact the appropriate records repository(ies) to request verification of:  

(d) the death of a fellow soldier who fell off a cliff during the mountain phase of training in Ranger school; 

(e) the death of a fellow soldier during a jump in Ranger school, when he was unable to properly open his parachute; and 

(f) the deaths of fellow soldiers in truck and motorcycle accidents during Ranger school at Fort Benning, Georgia.

Any additional action necessary for independent verification of the Veteran's claimed stressors, to include follow-up action or the submission of additional requests for information to any other appropriate entity should be accomplished, consistent with VA Adjudication Procedures Manual, M21-1.

All requests and responses received must be associated with the claims file.  

If the search for corroborating information/records leads to negative results, the RO must notify the Veteran and his representative and afford them the opportunity to respond. 

7.  After all of the development directed above has been completed to the extent possible, schedule the Veteran for an appropriate examination(s) to assess the nature and current level of severity of his service-connected bilateral pes planus and to differentiate between those symptoms and symptoms related to a bilateral neuropathic foot disorder (bilateral sciatic neuritis).  

The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner(s) in conjunction with the examination(s).  The examiner(s) must note in the examination report(s) that the evidence in the claims file has been reviewed.

The examiner(s) should elicit a full history from the Veteran. The examination(s) should include any necessary diagnostic testing or evaluation, i.e. X-rays, MRI studies, electromyography (EMG) tests, nerve conduction velocity (NCV) studies, and range of motion studies in degrees using a goniometer.  All pertinent symptomatology should be reported in detail.

After the above testing and evaluation is completed, the examiner(s) should identify and describe all disabilities affecting the Veteran's bilateral feet.  

The examiner(s) should provide additional diagnoses or make a change to a diagnosis where medically justified, with an explanation of the justification for any such change.  See 38 C.F.R. § 4.13 (reflecting that the aim of the reconciliation of the various diagnoses and etiological theories of record is to identify and maintain, or continue, the diagnosis or etiology upon which service connection for the disability was initially granted). 

The examiner(s) should identify and describe in detail all orthopedic and neurological manifestations of the Veteran's service-connected bilateral pes planus.  Additionally, the examiner(s) must also specifically state whether the Veteran has any symptoms due solely to any nonservice-connected conditions, to include specifically bilateral sciatic neuritis.  

The examiner(s) must indicate whether the pes planus is classified as severe or pronounced and whether there is marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, and/or severe spasm of the tendoachilles on manipulation, not improved by orthopedic shoes or appliances.  Based on the examination and review of the record, the examiner(s) also must address the extent of functional loss of use of both feet due to pain, incoordination, weakness, pain on flare-ups and fatigability with use due to the Veteran's service-connected pes planus.  The examiner(s) must further assess, as mentioned above, what bilateral foot symptomatology is related to the Veteran's service-connected pes planus and which symptoms are related to the bilateral sciatic neuritis.  The examiner must state whether separation of the symptomatology can be achieved.  

The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

8.  Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of his claimed psychiatric disability. 

The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All diagnostic testing or evaluation deemed necessary should be conducted and the results reported.

After eliciting a full history from the Veteran, conducting a complete review of the claims file, performing an examination of the Veteran, and completing any clinically indicated diagnostic testing, the examiner should diagnose and describe in detail all current psychiatric disorders found to be present.

As to each identified disorder, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the any current psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.

*  The examiner should specifically consider and address any relevant records of psychiatric treatment, to include service treatment records reflecting that the Veteran was referred for psychiatric evaluation in May 1975, VA psychiatric treatment records diagnosing psychiatric conditions including PTSD and depression, and positive etiological opinion evidence relating his psychiatric disability to his active service, including the October 2000 letter from his VA treatment providers reflecting the determination that the Veteran's psychiatric condition is "connected to his participation in the military."

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. In this regard, the Board emphasizes that the Veteran is competent to report his symptoms and history, and such statements by the Veteran regarding symptomatology and medical history must be specifically acknowledged and considered in formulating any opinions concerning the onset and severity of any identified disability.  If the Veteran's reports regarding his history of symptoms of and treatment for any diagnosed disability are rejected, the examiner must provide a reason for doing so.

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

9.  Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of his diagnosed skin disorders.  

The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All diagnostic testing or evaluation deemed necessary should be conducted and the results reported.

After eliciting a full history from the Veteran, conducting a complete review of the claims file, performing an examination of the Veteran, and completing any clinically indicated diagnostic testing, the examiner should diagnose and describe in detail all current skin disorders found to be present.

As to each skin disorder identified on examination or diagnosed during the pendency of the claim, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such skin disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include (a) in-service boils, acne, and rashes as described by the Veteran, (b) exposure to Agent Orange at Eglin Air Force Base, to include during the cleanup of a plane crash, and/or (c) exposure to chemicals and/or jet fuel at Eglin Air Force Base during the cleanup of a plane crash.

*  The examiner should specifically consider and address any relevant records of treatment for skin conditions, to include any relevant service treatment records, VA treatment records diagnosing skin conditions, and any etiological opinion evidence, including the December 2004 letter from the Veteran's VA treating physician noting that the Veteran "has suffered from chronic rosacea that [he] is able to link directly to the chemical burns that he suffered in the service in 1973."

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In this regard, the Board emphasizes that the Veteran is competent to report his symptoms and history, and such statements by the Veteran regarding symptomatology and medical history must be specifically acknowledged and considered in formulating any opinions concerning the onset and severity of any identified disability.  If the Veteran's reports regarding his history of symptoms of and treatment for any diagnosed disability are rejected, the examiner must provide a reason for doing so.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

10.  Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of his claimed left wrist disorder.  

The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All diagnostic testing or evaluation deemed necessary should be conducted and the results reported.

After eliciting a full history from the Veteran, conducting a complete review of the claims file, performing an examination of the Veteran, and completing any clinically indicated diagnostic testing, the examiner should diagnose and describe in detail all current left wrist disorders found to be present.

As to each disorder of the left wrist identified on examination or diagnosed during the pendency of the claim, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such left wrist disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the in-service injury as described by the Veteran wherein he injured and/or fractured his left wrist when he fell out of a helicopter during Army Ranger training.

*  The examiner should specifically consider and address any relevant records of treatment for left wrist conditions, to include any relevant service treatment records, VA treatment records, and any etiological opinion evidence.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In this regard, the Board emphasizes that the Veteran is competent to report his symptoms and history, and such statements by the Veteran regarding symptomatology and medical history must be specifically acknowledged and considered in formulating any opinions concerning the onset and severity of any identified disability.  If the Veteran's reports regarding his history of symptoms of and treatment for any diagnosed disability are rejected, the examiner must provide a reason for doing so.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

11.  Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of his claimed kidney disorder.  

The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All diagnostic testing or evaluation deemed necessary should be conducted and the results reported.

After eliciting a full history from the Veteran, conducting a complete review of the claims file, performing an examination of the Veteran, and completing any clinically indicated diagnostic testing, the examiner should diagnose and describe in detail all current kidney conditions found to be present.

As to each condition affecting his kidneys, either identified on examination or diagnosed during the pendency of the claim, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such kidney disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include (a) in-service boils, acne, and rashes as described by the Veteran, (b) exposure to Agent Orange at Eglin Air Force Base, to include during the cleanup of a plane crash, and/or (c) exposure to chemicals and/or jet fuel at Eglin Air Force Base during the cleanup of a plane crash.

*  The examiner should specifically consider and address any relevant records of treatment for kidney conditions, to include any relevant service treatment records, VA treatment records, and any etiological opinion evidence.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In this regard, the Board emphasizes that the Veteran is competent to report his symptoms and history, and such statements by the Veteran regarding symptomatology and medical history must be specifically acknowledged and considered in formulating any opinions concerning the onset and severity of any identified disability.  If the Veteran's reports regarding his history of symptoms of and treatment for any diagnosed disability are rejected, the examiner must provide a reason for doing so.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

12.  Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of his claimed shin splints.  

The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All diagnostic testing or evaluation deemed necessary should be conducted and the results reported.

After eliciting a full history from the Veteran, conducting a complete review of the claims file, performing an examination of the Veteran, and completing any clinically indicated diagnostic testing, the examiner should diagnose and describe in detail all current shin conditions found to be present.  Additionally, the examiner is specifically asked to determine if the Veteran had shin splints at any time since 2000.  In this regard, the examiner should note that the June 2006 VA joints examiner provided a diagnosis of "Shin splints. Resolved."  See McClain v. Nicholson, 21 Vet. App. 319, 312 (2007) (noting that there is a current disability for VA purposes when a claimant has a disability at the time a claim is filed or during the pendency of that claim).

As to each condition affecting his shins, either identified on examination or diagnosed during the pendency of the claim, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any shin condition had its clinical onset during active service or is related to any in-service disease, event, or injury; or (2) was either (a) caused by, or (b) aggravated by a service-connected disability (including specifically his service-connected pes planus).

*  The examiner should specifically consider and address any relevant records of treatment for shin conditions, to include any relevant service treatment records, VA treatment records, and any etiological opinion evidence, including the October 2000 VA neurological examination noting the Veteran's complaints of shin pain and stating that pes planus/plantar fasciitis could cause increased lower leg complaints.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In this regard, the Board emphasizes that the Veteran is competent to report his symptoms and history, and such statements by the Veteran regarding symptomatology and medical history must be specifically acknowledged and considered in formulating any opinions concerning the onset and severity of any identified disability.  If the Veteran's reports regarding his history of symptoms of and treatment for any diagnosed disability are rejected, the examiner must provide a reason for doing so.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.


13.  Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of his claimed prostate and/or testicle disorder.  

The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All diagnostic testing or evaluation deemed necessary should be conducted and the results reported.

After eliciting a full history from the Veteran, conducting a complete review of the claims file, performing an examination of the Veteran, and completing any clinically indicated diagnostic testing, the examiner should diagnose and describe in detail all current prostate and/or testicle conditions found to be present.  

As to each prostate and/or testicle condition, either identified on examination or diagnosed during the pendency of the claim, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any prostate and/or testicle disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include any in-service exposure to chemicals.

*  The examiner should specifically consider and address any relevant records of treatment for prostate and/or testicle conditions, to include any relevant service treatment records, VA treatment records, and any etiological opinion evidence.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In this regard, the Board emphasizes that the Veteran is competent to report his symptoms and history, and such statements by the Veteran regarding symptomatology and medical history must be specifically acknowledged and considered in formulating any opinions concerning the onset and severity of any identified disability.  If the Veteran's reports regarding his history of symptoms of and treatment for any diagnosed disability are rejected, the examiner must provide a reason for doing so.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

14.  Next, review the claims file to ensure that the foregoing requested development has been completed. In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).


15.  Finally, after completing the above actions and any other development that may be warranted, readjudicate the claims on appeal based on the additional evidence of record.  If any of the benefits remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


